--------------------------------------------------------------------------------

BINDING MEMORANDUM OF UNDERSTANDING

             THIS BINDING MEMORANDUM OF UNDERSTANDING (this “MOU”) is dated as
of December 3, 2013, between White Mountain Titanium Corporation, a Nevada
corporation (the “Company”), and Grand Agriculture Investment Limited, a company
formed in Hong Kong (the “Investor”). All monetary denominations shall be in
U.S. Dollars.

Recitals

             A.         The Company is engaged in mining exploration activities
on its Cerro Blanco titanium project located in Chile and is seeking funding to
complete the Environmental Impact Study and Feasibility Study on the project,
and to manage the operations of the Company.

             B.         The Investor is willing to provide funding for the
Company on the terms provided in this MOU and to become involved in the future
operations and management of the Company.

Agreement

             In consideration of the mutual covenants contained in this MOU, and
for other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, the Company and the Investor agree as follows:

1.         DEFINITIONS.

             In addition to the terms defined elsewhere in this MOU, for all
purposes of this MOU, the following terms have the meanings below:

             “1934 Act” means the U.S. Securities Exchange Act of 1934, as
amended.

             “Board of Directors” means the board of directors of the Company
duly and validly elected or appointed and currently sitting as directors of the
Company.

             “Bonus Warrants” has the meaning set forth in Section 2.4.

             “Business Day” means any day except Saturday, Sunday and any day
which is a federal or Canadian legal holiday or a day on which banking
institutions in the State of New York or the Province of British Columbia are
authorized or required by law or other governmental action to close.

             “Closing” means the First Closing or the Second Closing, as
applicable.

             “Closing Date” means, as applicable, the First Closing Date or the
Second Closing Date.

             “Commission” means the U.S. Securities and Exchange Commission.

             “Common Stock” means the common stock of the Company, par value
$0.001 per share, authorized pursuant to the Company’s Amended and Restated
Articles of Incorporation, as amended from time to time.

             “Director Designees” has the meaning set forth in Section 2.3.

--------------------------------------------------------------------------------

              “First Closing” means the closing of the purchase and sale of the
First Tranche Units which shall be subdivided into two closings, one-half of
which shall occur at 4:00 pm Pacific Time on December 4, 2013, and the second
half of which shall occur at 4:00 pm Pacific Time on December 13, 2013, or such
earlier times and dates as the parties may agree.

             “First Closing Date” means the date on which First Closing is fully
completed and all of the conditions set forth in Sections 6.1 and 6.2 hereof are
satisfied, or such other date as the parties may agree.

             “First Tranche” has the meaning set forth in Section 2.2(a) .

             “First Tranche Shares” means the shares of Common Stock included in
the First Tranche Units.

             “First Tranche Unit” consists of one share of Common Stock and one
First Tranche Warrant.

             “First Tranche Warrant” means a warrant to purchase one share of
Common Stock at $0.45 per share exercisable immediately upon issuance through
December 31, 2016, and subject to the terms and conditions of the form of
Warrant attached hereto as Exhibit A.

             “Material Adverse Effect” means a material and adverse effect on
the results of operations, assets, business or condition (financial or
otherwise) of the Company and its subsidiaries, taken as a whole.

             “Non-U.S. Person” means any person who is not a U.S. Person or is
deemed not to be a U.S. Person under Rule 902(k)(2) of the Securities Act.

             “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

             “Purchase Price” has the meaning set forth in Section 2.2.

             “Representatives” of any Person means the affiliates, control
persons, officers, directors, employees, agents, counsel, investment bankers and
other representatives of such Person

             “SEC Reports” has the meaning set forth in Section 3.7.

             “Second Closing” means the closing of the purchase and sale of the
Second Tranche Units, which shall occur the later of April 15, 2014 or within 30
days after the date upon which the Company’s Environmental Impact Study is
completed, or such other date as the parties may agree.

             “Second Closing Date” means the date on which all of the conditions
set forth in Sections 6.1 and 6.2 hereof are satisfied, or such other date as
the parties may agree.

             “Second Tranche” has the meaning set forth in Section 2.2(b) .

             “Second Tranche Shares” means the shares of Common Stock included
in the Second Tranche Units.

              “Second Tranche Unit” consists of one share of Common Stock and
90% of one Second Tranche Warrant.

2

--------------------------------------------------------------------------------

             “Second Tranche Warrant” means a warrant to purchase one share of
Common Stock at $0.55 per share exercisable immediately upon issuance through
December 31, 2017, and subject to the terms and conditions of the form of
Warrant attached hereto as Exhibit B.

             “Securities Act” means the U.S. Securities Act of 1933, as amended.

             “United States” means and includes the United States of America,
its territories and possessions, any State of the United States, and the
District of Columbia.

             “U.S. Person” means: (i) a natural person resident in the United
States; (ii) any partnership or corporation organized or incorporated under the
laws of the United States; (iii) any estate of which any executor or
administrator is a U.S. Person; (iv) any trust of which any trustee is a U.S.
Person; (v) any agency or branch of a foreign entity located in the United
States; (vi) any nondiscretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary for the benefit or account
of a U.S. Person; (vii) any discretionary account or similar account (other than
an estate or trust) held by a dealer or other fiduciary organized, incorporated
and (if an individual) resident in the United States; and (viii) a corporation
or partnership organized under the laws of any foreign jurisdiction and formed
by a U.S. Person principally for the purpose of investing in securities not
registered under the Securities Act, unless it is organized or incorporated, and
owned, by accredited investors (as defined in Rule 501(a) under the Securities
Act) who are not natural persons, estates or trusts.

             “Warrant Shares” means the shares of Common Stock issuable upon
exercise of the Bonus Warrants, the First Tranche Warrants, or the Second
Tranche Warrants.

2.         PURCHASE AND SALE TRANSACTION.

             2.1         Purchase and Sale. Subject to the terms and conditions
set forth in this MOU, the Company shall issue and sell the First and Second
Tranche Units to the Investor, and the Investor shall purchase the First and
Second Tranche Units from the Company. The purchase and sale shall occur in
multiple installments as follows:

                             (a)         Two million eight hundred fifty-seven
thousand, one hundred forty-three (2,857,143) First Tranche Units will be
purchased and sold on the initial First Closing and two million eight hundred
fifty-seven thousand, one hundred forty-three (2,857,143) First Tranche Units
will be purchased and sold on the First Closing Date; and

                             (b)         Twenty Million (20,000,000) Second
Tranche Units will be purchased and sold on the Second Closing Date.

             2.2         Purchase Price.

                             (a)         The purchase price per unit for the
First Tranche Units shall be $0.35 per unit for gross proceeds of $2,000,000
(the “First Tranche”), payable one-half at the initial First Closing and the
second half at the final First Closing.

                             (b)         The purchase price per unit for the
Second Tranche Units shall be $0.40 per unit for gross proceeds of $8,000,000
(the “Second Tranche”), payable at the Second Closing.

                             (c)         The First Tranche and the Second
Tranche, as applicable, will be payable by bank wire transfer to the Company’s
bank account at Scotiabank in Vancouver, Canada. The Investor acknowledges
receipt of wiring instructions for such account.

3

--------------------------------------------------------------------------------

             2.3         Director Appointments; Chairman Designation. Subject to
the provisions of Section 5.2 hereof, the Board of Directors shall appoint the
Investor and two persons designated by the Investor to serve as directors of the
Company within two (2) weeks upon full completion of the First Closing (the
“Director Designees”). Upon appointment of the Director Designees, the Board of
Directors shall appoint the Investor as the Chairman of the Board of Directors.

             2.4         Bonus Warrants. In connection with the completion of
the Second Closing, the Company shall grant to the Investor at no additional
cost warrants to purchase up to 6,000,000 shares of Common Stock at $0.50 per
share exercisable immediately upon issuance and through December 31, 2017 (the
“Bonus Warrants”). The Bonus Warrants shall be in form substantially identical
to the Second Tranche Warrants.

             2.5         Closing.

                             (a)         The document deliverables for the First
Closing shall be made at the offices of counsel for the Company at 1656 Reunion
Avenue, Suite 250, South Jordan, Utah 84095 on or before the First Closing Date.
Deliveries received prior to the First Closing Date shall be held in trust by
counsel for the Company pending delivery at the First Closing. The bank wire
transfer of the Purchase Price for the each subdivision of the First Closing
shall be made simultaneous with the respective Closing and proof of such wire
transfer in form reasonably acceptable to the Company shall be furnished to the
Company, which action shall evidence completion of the Closing.

                             (b)         The document deliverables for the
Second Closing shall be made at the offices of counsel for the Company at 1656
Reunion Avenue, Suite 250, South Jordan, Utah 84095 on or before the Second
Closing Date. Deliveries received prior to the Second Closing Date shall be held
in trust by counsel for the Company pending delivery at the Second Closing. The
bank wire transfer of the Purchase Price for the Second Closing shall be made
simultaneous with the Closing and proof of such wire transfer in form reasonably
acceptable to the Company shall be furnished to the Company, which action shall
evidence completion of the Closing.

             2.6         Closing Deliverables. (a) At each of the subdivisions
of the First Closing (excepting subsection (iii) below which shall be delivered
solely at the initial First Closing), the Company shall deliver or cause to be
delivered to the Investor the following:

             (i)         A certificate evidencing the First Tranche Shares
purchased in the respective subdivision of the First Closing registered in the
name of the Investor, or its syndicate members as permitted in Section 5.3
below, all free and clear of any liens, encumbrances or interests of any other
party (other than those created by the Investor) except for restrictions on
transfer imposed by applicable securities laws;

             (ii)         A certificate evidencing the First Tranche Warrants
purchased in the respective subdivision of the First Closing registered in the
name of the Investor, or its syndicate members as permitted in Section 5.3
below, all free and clear of any liens, encumbrances or interests of any other
party (other than those created by the Investor) except for restrictions on
transfer imposed by applicable securities laws;

             (iii)         Duly certified and adopted resolutions of the Board
of Directors (1) approving of the execution, delivery and performance of this
MOU and the transactions contemplated hereby, and (2) acknowledging the receipt
of the resignation of a sitting director and current Chairman and appointing the
Director Designees and the Investor as Chairman, each resignation and
appointment to be effective as provided in Section 2.3; and

4

--------------------------------------------------------------------------------

             (iv)         Such other documents as shall be reasonably requested
by the Investor to effect the transactions contemplated by this MOU.

                             (b)         At the Second Closing, the Company
shall deliver or cause to be delivered to the Investor the following:

             (i)           A certificate evidencing the Second Tranche Shares
registered in the name of the Investor, or its syndicate members as permitted in
Section 5.3 below, all free and clear of any liens, encumbrances or interests of
any other party (other than those created by the Investor) except for
restrictions on transfer imposed by applicable securities laws;

             (ii)          A certificate evidencing the Second Tranche Warrants
registered in the name of the Investor, or its syndicate members as permitted in
Section 5.3 below, all free and clear of any liens, encumbrances or interests of
any other party (other than those created by the Investor) except for
restrictions on transfer imposed by applicable securities laws;

             (iii)         A certificate evidencing the Bonus Warrants
registered in the name of the Investor, all free and clear of any liens,
encumbrances or interests of any other party (other than those created by the
Investor) except for restrictions on transfer imposed by applicable securities
laws; and

             (iv)         Such other documents as shall be reasonably requested
by the Investor to effect the transactions contemplated by this MOU.

                             (c)         At the First and Second Closings, the
Investor shall deliver or cause to be delivered to the Company, the following:

             (i)           Evidence of the wire transfers of the funds for the
Purchase Price for each of the subdivisions of the First Tranche and for the
Second Tranches, as applicable;

             (ii)          At the completion of the First Closing, the written
acceptance of each Director Designee acknowledging his or her willingness to
serve as a director of the Company;

             (iii)        The Representation Forms of any syndicate purchasers
of the First or Second Tranches, as applicable; and

             (iv)         Such other documents as shall be reasonably requested
by the Company to effect the transactions contemplated by this MOU.

3.         REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby
makes the following representations and warranties to the Investor:

             3.1         Organization and Qualification. The Company and each of
its consolidated subsidiaries is duly incorporated, validly existing and in good
standing under the laws of the state or other jurisdiction of its organization,
with the requisite power and authority to own and use its properties and assets
and to carry on its business as currently conducted. The Company and each of its
consolidated subsidiaries is duly qualified to conduct its businesses and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect and no proceeding
has been instituted in any such jurisdiction revoking, limiting or curtailing,
or seeking to revoke, limit or curtail, such power and authority or
qualification.

5

--------------------------------------------------------------------------------

             3.2         Authorization; Enforceability. The Company has the
requisite corporate power and authority to enter into and to sell the Shares as
contemplated by this MOU. The execution and delivery of this MOU by the Company
and the sale of the securities contemplated hereby have been duly authorized by
all necessary action on the part of the Company and no further action is
required by the Company in connection therewith. This MOU has been duly executed
by the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.

             3.3         No Conflicts. The execution, delivery and performance
of this MOU by the Company and the consummation by the Company of the
transactions contemplated hereby do not and will not (i) conflict with or
violate any provision of the Company’s articles of incorporation or bylaws, or
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, or result in the imposition of any
restriction whatsoever upon any of the material properties or assets of the
Company pursuant to, any agreement, credit facility, debt or other instrument
(evidencing a Company debt or otherwise) or other understanding to which the
Company is a party or by which any property or asset of the Company is bound or
affected, except, such as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

             3.4         Capitalization. The Company is authorized to issue
500,000,000 shares of its Common Stock and 100,000,000 shares of preferred
stock. As of the date of this MOU, there were outstanding (i) 68,141,107 shares
of Common Stock, (ii) no shares of preferred stock, (iii) options to purchase an
aggregate of 150,000 shares of Common Stock, (iv) a maximum of 7,048,299 shares
of Common Stock that were issuable pursuant to the exercise of outstanding
warrants, and (v) a maximum of 1,725,000 shares of Common Stock that were
reserved for issuance upon completion of certain milestones by designated
parties. There are no other derivatives outstanding entitling the holder to
acquire shares of common or preferred stock of the Company nor is there any
outstanding indebtedness of the Company that is convertible into, exchangeable
or exercisable for, capital stock of the Company. All shares of common stock are
equal to each other with respect to voting, liquidation, dividend, and other
rights. Owners of shares are entitled to one vote for each share owned at any
shareholders’ meeting. Holders of shares are entitled to receive such dividends
as may be declared by the Board of Directors out of funds legally available
therefore; and upon liquidation, are entitled to participate pro rata in a
distribution of assets available for such a distribution to shareholders. The
common stock of the Company does not have cumulative voting rights.

             3.5         Reports, Consents and Approvals. The Company is not
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of this MOU and the
consummation of the transactions contemplated hereby, other than (i) filings
required by state securities laws, (ii) the filing of a Notice of Sale of
Securities on Form D with the Commission under Regulation D of the Securities
Act, and (iii) those that have been made or obtained prior to the date of this
MOU.

6

--------------------------------------------------------------------------------

             3.6         Issuance of the Shares. The First and Second Tranche
Shares and the Warrant Shares have been duly authorized and, when paid for in
accordance with this MOU, will be duly and validly issued, fully paid and
nonassessable, free and clear of all of all liens, encumbrances, interests and
restrictions (other than those created by the Investor), except for restrictions
on transfer imposed by applicable securities laws.

             3.7         SEC Reports; Financial Statements. A reasonable time
prior to the date of this MOU, the Company has made available to the Investor
through the EDGAR system, true and complete copies of the Company’s most recent
Annual Report on Form 10-K for the fiscal year ended December 31, 2012 (the
“10-K”), and all other reports filed by the Company with the Commission since
the filing of the 10-K and prior to the date hereof (collectively, the “SEC
Reports”). The SEC Reports are the only filings required of the Company pursuant
to the 1934 Act for such period. The SEC Reports do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. The financial statements of the
Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with generally accepted
accounting principles in the United States (“GAAP”) applied on a consistent
basis during the periods involved, except as may be otherwise specified in such
financial statements or the notes thereto, and fairly present in all material
respects the financial position of the Company and its consolidated subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. Except as otherwise disclosed in this
MOU, there have been no material changes in the Company’s affairs not disclosed
in the SEC Reports.

             3.8         No Material Changes. Since the date of the latest
financial statements included within the SEC Reports, except as specifically
disclosed in the SEC Reports, (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables, accrued expenses and
other liabilities incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting or the identity of its auditors, (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any MOUs to purchase or redeem any shares of its
capital stock, and (v) the Company has not issued any equity securities to any
officer, director or affiliate, except pursuant to existing Company stock option
plans.

             3.9         Litigation. There is no Action which adversely affects
or challenges the legality, validity or enforceability of this MOU. For purposes
of this MOU, “Action” means any action, suit, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation pending or, to the knowledge of the Company, threatened in writing
against the Company or any of its properties before or by any court, arbitrator,
governmental or administrative agency or regulatory authority (federal, state,
county, local or foreign).

             3.10         Use of Proceeds. The proceeds of this offering will be
allocated for the following purposes, which allocations are subject to
reasonable alternations based upon the results of operations.

7

--------------------------------------------------------------------------------

                     (a)         Proceeds from the First Tranche.

      First Tranche           Uses of the Proceeds   Proceeds     Percentage    
Maximum Selling Commissions $  140,000     7.0%     Offering Costs   15,000    
0.8%     Geophysics   150,000     7.5%     Hydrogeology & Drilling   500,000    
25.0%     Dust Monitoring   80,000     4.0%     Pipeline Engineering   150,000  
  7.5%     Easements for Desalination Plant   85,000     4.2%     Independent
Environmental Consultants   200,000     10.0%     Legal Expenses for Project  
180,000     9.0%     General & Administrative Operating Expenses   500,000    
25.0%                             Total $ 2,000,000     100%  

                     (b)         Proceeds from the Second Tranche:

      Second Tranche           Uses of the Proceeds   Proceeds     Percentage  
  Maximum Selling Commissions $  560,000     7.0%     Offering Costs   15,000  
  0.2%     R & D   340,000     4.3%     Infill Drilling   1,500,000     18.7%  
  Land Acquisition and Easements   700,000     8.8%     Final Engineering  
2,300,000     28.7%     Additional Working Capital and Contingencies   2,585,000
    32.3%                             Total $ 8,000,000     100%  

4.         REPRESENTATIONS AND WARRANTIES OF THE INVESTOR. The Investor hereby
represents and warrants to the Company as follows:

     4.1         Enforceability. This MOU has been duly executed by the Investor
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

     4.2         Restricted Securities. The Investor has been advised and
acknowledges that: (i) neither the First or Second Tranche Units, the Bonus
Warrants, nor the Warrant Shares have been, and when issued, will not be,
registered under the Securities Act, the securities laws of any state of the
United States or the securities laws of any other country or jurisdiction; (ii)
in issuing and selling the First and Second Tranche Units, Bonus Warrants and
Warrant Shares to the Investor, the Company is relying upon the “safe harbor”
provided by Regulation S and/or on Section 4(a)(2) or 4(a)(5) under the
Securities Act; (iii) it is a condition to the availability of the Regulation S
“safe harbor” that the Units not be offered or sold in the United States or to a
U.S. Person until the expiration of a period of six months following the Second
Closing Date (the “Restricted Period”); and (iv) notwithstanding the foregoing,
prior to the expiration of Restricted Period, the securities may be offered and
sold by the Investor only if such offer and sale is made in compliance with the
terms of this MOU and either: (i) if the offer or sale is within the United
States or to or for the account of a U.S. Person, the securities are offered and
sold pursuant to an effective registration statement or pursuant to Rule 144
under the Securities Act or pursuant to an exemption from the registration
requirements of the Securities Act; or (ii) the offer and sale is outside the
United States and to other than a U.S. Person.

8

--------------------------------------------------------------------------------

             4.3         Investment Intent. The Investor is acquiring the First
and Second Tranche Units and the Bonus Warrants for its own account for
investment purposes only and not with a view to or for distributing or reselling
the securities. Subject to the provisions of Section 5.3, the Investor does not
have any agreement or understanding, directly or indirectly, with any Person to
distribute any of the First or Second Tranche Units, the Bonus Warrants, or the
Warrant Shares.

             4.4         Investor Status. At the time the Investor was offered
the First and Second Tranche Units and the Bonus Warrants, the Investor was, and
at the date hereof it is, an “accredited investor” as defined in Rule 501(a)
under the Securities Act.

             4.5         Information. The Investor has been furnished (i) with
all requested materials relating to the business, finances, and operations of
the Company; (ii) with information deemed material to making an informed
investment decision; and (iii) with additional requested information necessary
to verify the accuracy of any documents furnished to it by the Company. Parties
representing the Investor have been afforded the opportunity to ask questions of
the Company and its management and to receive answers concerning the terms and
conditions of this offering.

             4.6         Documents. Parties representing the Investor have had
access on the Commission website (www.sec.gov) to the SEC Reports, including the
exhibits thereto. The Investor has relied upon the information contained therein
and has not been furnished any other material documents, literature, memorandum,
or prospectus.

             4.7         Knowledge and Experience in Business and Financial
Matters. Each of the parties representing the Investor has such knowledge and
experience in business and financial matters that he is capable of evaluating
the risks of the prospective investment. The financial capacity of the Investor
is of such proportion that the total cost of its commitment in the First and
Second Tranche Units would not be material when compared with its total
financial capacity.

             4.8         No Directed Selling Efforts. The Investor has not
engaged, nor is it aware that any party has engaged, and the Investor will not
engage or cause any third party to engage, in any directed selling efforts1 (as
such term is defined in Regulation S) in the United States with respect to the
First or Second Tranche Units, the Bonus Warrants, or the Warrant Shares.

             4.9         Non-U.S. Person Status. The Investor: (i) is domiciled
and has its principal place of business outside the United States; (ii) is not a
U.S. Person and is not acquiring the First or Second Tranche Units, the Bonus
Warrants, or the Warrant Shares for the account or benefit of any U.S. Person;
and (iii) at the time of the purchase of these securities, the Investor or
persons acting on its behalf in connection therewith will be located outside the
United States.

________________________________________
1 In general, “directed selling efforts” means any activity undertaken for the
purpose, or that could reasonably be expected to have the effect, of
conditioning the market in the United States for the securities of the issuer.
Such activity includes placing an advertisement in a publication “with a general
circulation in the United States” that refers to the offering of the securities
being made in reliance upon this Regulation S.

9

--------------------------------------------------------------------------------

             4.10         Not a Distributor. The Investor is not a distributor2
(as defined in Regulation S) or a dealer (as defined in the Securities Act).

             4.11         Transfer Limitations. The Investor acknowledges that
the Company shall make a notation in its stock books regarding the restrictions
on transfer set forth in this MOU and shall transfer the Unit Shares, the
Warrants and the Warrant Shares on the books of the Company only to the extent
consistent therewith. In particular, the Investor acknowledges that the Company
shall refuse to register any transfer of the Unit Shares, the Warrants or the
Warrant Shares not made in accordance with the provisions of Regulation S,
pursuant to registration under the Securities Act or pursuant to an available
exemption from registration.

             4.12         Restrictive Legend. The Investor understands and
agrees that each certificate held by it representing the Unit Shares, the
Warrants and the Warrant Shares or any other securities issued in respect of the
First and Second Tranche Units or Warrants shall bear substantially the
following legend:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, EXERCISED, PLEDGED OR HYPOTHECATED EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT,
PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS INVOLVING THE SECURITIES
REPRESENTED HEREBY MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES
ACT. THIS CERTIFICATE MUST BE SURRENDERED TO THE COMPANY OR ITS TRANSFER AGENT
AS A CONDITION PRECEDENT TO THE SALE, PLEDGE, HYPOTHECATION OR ANY OTHER
TRANSFER OF ANY INTEREST IN ANY OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE.

             4.13         Compliance with Local Jurisdiction Laws. The Investor
has satisfied as to the full observance of the laws of its jurisdiction in
connection with this transaction, including: (i) the legal requirements within
its jurisdiction for the purchase of the First and Second Tranche Units, the
Bonus Warrants or the Warrant Shares, (ii) any foreign exchange restrictions
applicable to such purchases, (iii) any governmental or other consents that may
need to be obtained and (iv) the income tax and other tax consequences, if any,
that may be relevant to the purchase, holding, redemption, sale or transfer of
such securities. The Investor’s subscription and payment for, and its continued
beneficial ownership of, these securities will not violate any applicable
securities or other laws of its jurisdiction.

5.         OTHER AGREEMENTS OF THE PARTIES.

             5.1         Access to Information. The Investor and its authorized
Representatives shall have full access during normal business hours to all
properties, books, records, contracts, and documents of the Company, and the
Company shall furnish or cause to be furnished to the Investor and its
authorized Representatives all information with respect to its affairs and
business the Investor may reasonably request. The Investor and any authorized
Representative granted access to such information shall enter into the Company’s
standard nondisclosure agreement prior to receiving or being granted access to
such information.

_____________________________________
2 “Distributor” means any underwriter, dealer, or other person who participates,
pursuant to a contractual arrangement, in the distribution of the securities.

10

--------------------------------------------------------------------------------

             5.2         New Directors. Prior to the First Closing the Investor
will furnish material information of the Director Designees to be appointed as
directors of the Company at the First Closing. Prior to First Closing the Board
of Directors will increase the number of directors to seven persons, will
furnish the resignation of one sitting director, and shall appoint the Director
Designees to fill the three vacancies created by the increase in the number of
directors and the resignation of the sitting director to be effective
immediately upon completion of the First Closing. The Board of Directors shall
appoint the Director Designees unless the Board of Directors reasonably
determines that the Board Designees would not be qualified to serve as directors
of the Company pursuant to standards common to U.S. public companies subject to
the reporting requirements of the 1934 Act. The Investor reserves the right to
terminate this MOU if all of the Director Designees selected by it are not
elected or appointed as set forth above. The Director Designees will be covered
by the Company’s current D&O insurance policy effective upon appointment as
directors of the Company. In the event the Second Closing does not occur or this
Agreement is terminated prior to the Second Closing, the Investor shall cause
one of the Director Designees to resign and permit the remaining directors to
appoint the replacement director.

             5.3         Syndication of Unit Sales. The Investor may syndicate
the purchase of the First or Second Tranche Units through one or more additional
investors who meet the requirements of this MOU and who provide signed
representation forms as set forth in Exhibit C.

             5.4         Exclusive Dealing. During the term of this Agreement,
the Company shall not, directly or indirectly, through any Representative or
otherwise, enter into another agreement or proposal with any other person to
provide funding for the Company through the issuance of equity or debt
securities (collectively, an “Alternative Transaction”); provided, however, that
the Company may continue to honor existing funding agreements and may continue
to engage in discussions and negotiations with third parties to secure such
funding in the event the First or Second Closings do not occur. Upon receipt of
a definitive proposal to effect an Alternative Transaction, the Company will
immediately notify the Investor of the Alternative Transaction proposal.
Notwithstanding any Alternative Transaction, the Company shall be obligated to
proceed with the closing of this MOU unless or until this MOU is otherwise
terminated as provided herein. Notwithstanding the foregoing, if the
Environmental Impact Study is not completed by March 31, 2014, the Investor
agrees either (i) to provide operating funds for the Company through the Second
Closing Date such that the Company shall maintain at least $500,000 in its
operating account, or (ii) to permit the Company to seek interim funding from
third parties pending the Second Closing.

             5.5         Patriot Act Compliance.

                             (a)         The Investor acknowledges that due to
anti-terrorism and anti-money laundering regulations, the Company acting through
any Representative, may require further documentation verifying the Investor’s
identity and the source of funds used to purchase the Units. To comply with
applicable U.S. legislation and regulations, including but not limited to the
International Anti-Money Laundering and Financial Anti-Terrorism Abatement Act
of 2001 (Title III of the USA PATRIOT Act), the Investor agrees that all
payments to the Company by the Investor or any syndicated purchaser and all
distributions to Investor from the Company will only be made in the name of the
Investor or the syndicated purchaser and to and from a bank account of a bank
based or incorporated in or formed under the laws of the United States or a bank
that is not a “foreign shell bank” within the meaning of the U.S. Bank Secrecy
Act (31 U.S.C. § 5311 et seq.), as amended, and the regulations promulgated
thereunder by the U.S. Department of the Treasury, as such regulations may be
amended from time to time.

11

--------------------------------------------------------------------------------

                             (b)         The Investor further agrees to provide
the Company at any time that Investor is a stockholder of the Company with such
information or certification as the Company determines to be necessary or
appropriate to verify compliance with the anti-terrorism and anti-money
laundering regulations of any applicable jurisdiction or to respond to requests
for information concerning the identity of the Investor or any person directly
or indirectly controlling, controlled by or under common control with the
Investor from any governmental authority, self-regulatory organization or
financial institution in connection with the Company’s compliance procedures
with respect to anti-terrorism and anti-money laundering regulations and to
update such information as necessary. Such information may include, but not be
limited to, the name, address, telephone number, date of birth, and Social
Security or taxpayer identification number of any such individual. Identity may
be verified using a current valid passport or other such current valid
government-issued identification (e.g., a driver’s license).

                             (c)         The Investor certifies that it is not
identified as a specially designated national or blocked person, or as
affiliated with any such person, entity or organization on any list maintained
by governmental authorities relating to anti-terrorism or anti-money laundering,
including but not limited to lists maintained by the United States Treasury
Department’s Office of Foreign Asset Control.

                             (d)         The Investor understands that the
information contained herein may be disclosed to the United States Government by
the Company.

             5.6         Expenses. Except as otherwise expressly provided
herein, each party to this MOU shall bear its own respective expenses incurred
in connection with the negotiation and preparation of this MOU, in the
consummation of the transactions contemplated hereby, and in connection with all
duties and obligations required to be performed by each of them under this MOU.

             5.7         Brokerage. The Company may engage licensed selling
agents or consultants to assist in this transaction for which the Company will
be solely responsible for payment of fees not to exceed 7% of the total proceeds
of the First and Second Tranches.

             5.8         Compliance with Regulation S. The Investor agrees that
with respect to the Unit Shares, the Warrants and the Warrant Shares, until the
expiration of the Restricted Period (i) neither it, its agents or its
Rrepresentatives will not solicit offers to buy, offer for sale or sell any of
these securities, or any beneficial interest therein, in the United States or to
or for the account of a U.S. Person during the Restricted Period, unless the
transaction is otherwise exempt under the Securities Act; (ii) these securities
will be offered and sold only if such offer and sale is made in compliance with
the terms of this MOU and Regulation S; and (iii) it will not engage in hedging
transactions with regard to these securities unless in compliance with the
Securities Act. The Investor acknowledges that the foregoing restrictions are
binding upon subsequent transferees of these securities, except for transferees
pursuant to an effective registration statement or valid exemption from the
registration requirements of the Securities Act. The Investor further agrees to
comply with procedures implemented by the Company to ensure that the Warrants
may not be exercised within the United States and that the Warrant Shares may
not be delivered within the United States upon exercise, other than in offerings
deemed to meet the definition of “offshore transaction” pursuant to Rule 902(h),
unless registered under the Securities Act or an exemption from such
registration is available. The Investor further agrees that any person
exercising a Warrant shall furnish the Company with the following: (i) written
certification that the person is not a U.S. Person and the Warrant is not being
exercised on behalf of a U.S. Person; or (ii) a written opinion of counsel to
the effect that the Warrant and the Warrant Shares delivered upon exercise
thereof have been registered under the Act or are exempt from registration
thereunder.

             5.9         Operations Prior to Second Closing. Through the Second
Closing Date the Company shall continue to implement its current business plan
to complete the Environment Impact Study, obtain all necessary mining permits,
complete the Cerro Blanco feasibility study, and secure funding or a joint
venture partner to construct and operate the Cerro Blanco mine, and neither the
Investor nor the Director Designees shall authorize or permit the Company to
alter its current business operations, change its business plan, or dispose of
any assets except in the ordinary course of business.

12

--------------------------------------------------------------------------------

             5.10         Further Actions. Each of the parties hereto shall take
all such further action, and execute and deliver such further documents, as may
be necessary to carry out the transactions contemplated by this MOU.

6.         CONDITIONS PRECEDENT TO CLOSING.

             6.1         Conditions Precedent to the Obligations of the Investor
to Purchase the Units. The obligation of the Investor to acquire the First and
Second Tranche Units at each Closing is subject to the satisfaction or waiver by
the Investor, at or before the Closing, of each of the following conditions:

                             (a)         Representations and Warranties. The
representations and warranties of the Company contained herein shall be true and
correct in all material respects as of the date when made and as of the First or
Second Closing Date as though made on and as of such date;

                             (b)         Performance. The Company shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by this MOU to be performed, satisfied or
complied with by it at or prior to the First or Second Closing, as applicable;

                             (c)         No Injunction. No statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by any court or governmental authority
of competent jurisdiction that prohibits the consummation of any of the
transactions contemplated by this MOU;

                             (d)         Material Adverse Effect. Since the date
hereof, there shall not be any event, occurrence or condition that has had or
could reasonably be expected to have a Material Adverse Effect on the Company.

             6.2         Conditions Precedent to the Obligations of the Company
to Sell the Units. The obligation of the Company to sell the First and Second
Tranche Units at each Closing is subject to the satisfaction or waiver by the
Company, at or before the Closing, of each of the following conditions:

                             (a)         Representations and Warranties. The
representations and warranties of the Investor contained herein shall be true
and correct in all material respects as of the date when made and as of the
First or Second Closing Date, as applicable, as though made on and as of such
date;

                             (b)         Performance. The Investor shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by this MOU to be performed, satisfied or
complied with by the Investor at or prior to the First or Second Closing, as
applicable;

                             (c)         No Injunction. No statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by any court or governmental authority
of competent jurisdiction that prohibits the consummation of any of the
transactions contemplated by this MOU.

13

--------------------------------------------------------------------------------

7.         TERMINATION.

             7.1         The parties may terminate this MOU at any time upon
mutual consent in writing. The Investor may terminate this MOU prior to the
First Closing if the Investor reasonably determines based upon its due diligence
review of the Company that the transaction would not be in its best interests.
The Company may terminate this MOU if any payment for the First or Second
Closings is not received on or before the designated Closing dates for either of
the subdivisions of the First Closing or for the Second Closing. Either party
may terminate this MOU if all of the conditions contained in Sections 6.1 or
6.2, as applicable, have not been satisfied by the First or Second Closing Date,
as applicable; provided, however, that the party seeking such termination shall
not be in breach of any representation, warranty or covenant which has caused
the failure of any condition of the other party to be satisfied. In the event of
such termination by the Company, the Investor shall have no obligation to
purchase any Units from the Company and the Company shall have no further
obligation to sell to the Investor any Units; provided, however, that if the MOU
is terminated after the First Closing but prior to the Second Closing, such
termination shall not affect the validity of the transaction consummated at the
First Closing.

8.         MISCELLANEOUS.

             8.1         Survival of Provisions. The representations and
warranties set forth in Article 4 of this MOU shall survive the execution and
delivery of this MOU indefinitely, and the other representations and warranties
set forth in this MOU shall survive for a period of twelve (12) months following
the Second Closing Date regardless of any investigation made by or on behalf of
the Company or the Investor. The covenants made in this MOU shall survive the
closing of the transactions described herein and remain operative and in full
force and effect regardless of acceptance of any of the Units and payment
therefor.

             8.2         Notices. Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing or
electronic format, as applicable, and shall be effective (i) upon delivery in
person (including by reputable express courier service) at the address set forth
below; (ii) upon delivery by facsimile (as verified by a printout showing
satisfactory transmission) at the facsimile number designated below (if sent on
a business day during normal business hours where such notice is to be received
and if not, on the first business day following such delivery where such notice
is to be received); (iii) by electronic mail (as verified by a printout showing
a read-receipt by the recipient) at the electronic mail address set forth below
(if sent on a business day during normal business hours where such notice is to
be received and if not, on the first business day following such delivery where
such notice is to be received); or (iv) upon three business days after mailing
by registered or certified mail, return receipt requested, addressed to the
address set forth below. Any party hereto may from time to time change its
physical or electronic address or facsimile number for notices by giving notice
of such changed address or number to the other party hereto in accordance
herewith.

             If to the Company to:

White Mountain Titanium Corporation
Augusto Leguia 100, Oficina 1401,
Las Condes, Santiago, Chile.
Tel:    +00562 6571 800
Fax:    +00562 6571 809
e-mail mpk@wmtcorp.com
Attention: Michael P. Kurtanjek, President


14

--------------------------------------------------------------------------------

             With a copy (which shall not constitute notice) to:

Ronald N. Vance
The Law Office of Ronald N. Vance & Associates, P.C.
1656 Reunion Avenue
Suite 250
South Jordan, UT 84095
Tel :    (801) 446-8802
Fax :    (801) 446-8803
e-mail ron@vancelaw.us


             If to the Investor, to:

Grand Agriculture Investment Limited
Unit C&D 9/F, Neich Tower
128 Gloucester Road, Wanchai, Hong Kong
Tel:    +138-2320-4232
Fax:    ________________________
e-mail jyworkgroup@126.com
Attention: Kin Wong, Chief Executive Officer

             With a copy (which shall not constitute notice) to:

______________________________________
______________________________________
______________________________________
Tel:     _________________________________
Fax:     _________________________________
e-mail  _________________________________


             8.3         Governing Law; Venue; Waiver of Jury Trail. ALL
QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION
OF THIS MOU SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. THE COMPANY AND THE INVESTOR HEREBY
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS
SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF
ANY DISPUTE BROUGHT BY THE COMPANY OR THE INVESTOR HEREUNDER, IN CONNECTION
HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN
(INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS),
AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING BROUGHT BY THE COMPANY OR THE INVESTOR, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT,
ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION
OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR
OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS MOU AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW. THE COMPANY AND THE INVESTOR HEREBY WAIVE ALL
RIGHTS TO A TRIAL BY JURY.

15

--------------------------------------------------------------------------------

             8.4         Legal Expenses. If any legal action or other proceeding
is brought for the enforcement of this MOU, or because of an alleged dispute,
breach, default, or misrepresentation in connection with any of the provisions
of this MOU, the successful or prevailing party or parties will be entitled to
recover reasonable attorneys’ fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it or they may be entitled.

             8.5        Binding on Successors. This MOU will be binding on, and
will inure to the benefit of, the parties to it and their respective heirs,
legal representatives, successors, and assigns.

             8.6         Amendment. Neither this MOU nor any provision hereof
may be amended, changed, waived, terminated (except pursuant to Article 6) or
discharged orally, but only by an instrument in writing signed by the party
against whom enforcement of the amendment, change, waiver, termination or
discharge is sought.

             8.7         Exhibits. Each of the appendices, exhibits or schedules
referenced in this MOU is annexed hereto and is incorporated herein by this
reference and expressly made a part hereof.

             8.8         Pronouns. Whenever the context might require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular forms of nouns and pronouns shall include the
plural, and vice versa.

             8.9         Captions. The captions appearing herein are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section hereof.

             8.10         Time. All references herein to periods of days are to
calendar days, unless expressly provided otherwise. Where the time period
specified herein would end on a weekend or holiday, the time period shall be
deemed to end on the next Business Day.

             8.11         Entire MOU. This MOU constitutes the entire agreement
between the parties hereto and supersedes all prior agreements and
understandings, whether written or oral relating to the subject matter hereof.

             8.12         Severability. In case any provision hereof shall be
held by a court to be invalid, illegal, or otherwise unenforceable, such
provision shall be restated to reflect as nearly as possible the original
intentions of the parties hereto in accordance with applicable law, and the
validity, legality, and enforceability of the remaining provisions shall not be
affected or impaired thereby.

             8.13         Counterparts. This MOU may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

             8.14         Full Knowledge. By their signatures, the parties
acknowledge that they have carefully read and fully understand the terms and
conditions of this MOU, that each party has had the benefit of separate counsel,
or has been advised to obtain separate counsel, and that each party has freely
agreed to be bound by the terms and conditions of this MOU. To the extent that a
party elects not to consult with such counsel, the party hereby waives any
defense to inadequate representation by counsel.

16

--------------------------------------------------------------------------------

             8.15         Construction. This MOU shall be construed as though
all parties had drafted it.

             8.16         Non-Exclusivity of Remedies. The rights and remedies
of the parties hereto shall not be mutually exclusive, and the exercise of one
or more of the provisions of this MOU shall not preclude the exercise of any
other provision.

             8.17         Remedies. In addition to being entitled to exercise
all rights provided herein or granted by law, including recovery of damages,
each of the parties hereto will be entitled to specific performance. Each of the
parties agrees that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.

             8.18         Confidentiality. Each party agrees that the existence
of this MOU and its terms and conditions shall be kept strictly confidential and
shall not be disclosed to any person except as may be required by law,
regulation, stock exchange or legal process.

             8.19         English Language. This MOU has been prepared in the
English language and the English language shall control its interpretation. All
consents, notices, reports and other written documents to be delivered or
provided by a party hereto under this MOU shall be in the English language, and
in the event of any conflict between the provisions of any document and the
English language translation thereof, the terms of the English language
translation shall control.

[SIGNATURE PAGE FOLLOWS]

17

--------------------------------------------------------------------------------

SIGNATURE PAGE

             IN WITNESS WHEREOF, each of the parties hereto has executed this
MOU the respective day and year set forth below.

COMPANY: White Mountain Titanium Corporation


 

Date: December 3, 2013 By: /s/ Michael P. Kurtanjek     Michael P. Kurtanjek,
Chief Executive Officer


 

INVESTOR: Grand Agriculture Investment Limited


 

Date: December 4, 2013 By: /s/ Kin Wong     Kin Wong, Chief Executive Officer

18

--------------------------------------------------------------------------------

EXHIBIT A

FIRST TRANCHE WARRANT

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO
REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION. HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED HEREBY
MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT. THIS
CERTIFICATE MUST BE SURRENDERED TO THE COMPANY OR ITS TRANSFER AGENT AS A
CONDITION PRECEDENT TO THE SALE, PLEDGE, HYPOTHECATION OR ANY OTHER TRANSFER OF
ANY INTEREST IN ANY OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE.

WHITE MOUNTAIN TITANIUM CORPORATION

FIRST TRANCHE WARRANT TO PURCHASE COMMON STOCK

Warrant No.: W-____
Number of Shares: _________________
Date of Issuance: ___________________, 201____ (the “Issuance Date”)

             White Mountain Titanium Corporation, a Nevada corporation (the
“Company”), hereby certifies that, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, ____________________,
the registered holder hereof or its permitted assigns (the “Holder”), is
entitled, subject to the terms set forth below, to purchase from the Company, at
the Exercise Price (as defined below) then in effect, upon surrender of this
Warrant to Purchase Common Stock (including all Warrants to Purchase Common
Stock issued in exchange, transfer or replacement hereof, the “Warrant”), at any
time or times on or after the date hereof, but not after 11:59 P.M., New York
Time, on the Expiration Date (as defined below),
_______________________(_________) fully paid nonassessable shares of Common
Stock (as defined below) (the “Warrant Shares”). Except as otherwise defined
herein, capitalized terms in this Warrant shall have the meanings set forth in
Section 12. This Warrant is one of the First Tranche Warrants issued pursuant to
the Binding Memorandum of Understanding dated November ___, 2013, between the
Company and Grand Agriculture Investment Limited.

             1.           EXERCISE OF WARRANT.

                             1.1         Mechanics of Exercise. Subject to the
terms and conditions hereof, this Warrant may be exercised by the Holder on any
day, in whole or in part, by (i) delivery of a written notice, in the form
attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election
to exercise this Warrant and (ii) payment to the Company of an amount equal to
the applicable Exercise Price multiplied by the number of Warrant Shares as to
which this Warrant is being exercised (the “Aggregate Exercise Price”) in cash
or wire transfer of immediately available funds. The Holder shall not be
required to deliver the original Warrant in order to effect an exercise
hereunder; provided, however, that the Holder shall covenant in the Exercise
Notice, that it will deliver the original Warrant to the Company within five (5)
Business Days of such exercise. Execution and delivery of the Exercise Notice
with respect to less than all of the Warrant Shares shall have the same effect
as cancellation of the original Warrant and issuance of a new Warrant evidencing
the right to purchase the remaining number of Warrant Shares. On or before the
first Business Day following the date on which the Company has received each of
the Exercise Notice and the Aggregate Exercise Price (the “Exercise Delivery
Documents”), the Company shall transmit by facsimile an acknowledgment of
confirmation of receipt of the Exercise Delivery Documents to the Holder and the
Company’s transfer agent (the “Transfer Agent”). On or before the third Business
Day following the date on which the Company has received all of the Exercise
Delivery Documents (the “Share Delivery Date”), the Company shall (X) provided
that the Transfer Agent is participating in The Depository Trust Company (“DTC”)
Fast Automated Securities Transfer Program, upon the request of the Holder,
credit such aggregate number of shares of Common Stock to which the Holder is
entitled pursuant to such exercise to the Holder’s or its designee’s balance
account with DTC through its Deposit Withdrawal Agent Commission system, or (Y)
if the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, issue and dispatch by overnight courier to the address as
specified in the Exercise Notice, a certificate, registered in the name of the
Holder or its designee, for the number of shares of Common Stock to which the
Holder is entitled pursuant to such exercise. Upon delivery of the Exercise
Notice and Aggregate Exercise Price referred to in clause (ii)(A) above the
Holder shall be deemed for all corporate purposes to have become the holder of
record of the Warrant Shares with respect to which this Warrant has been
exercised, irrespective of the date of delivery of the certificates evidencing
such Warrant Shares. If this Warrant is submitted in connection with any
exercise pursuant to this Section 1(a) and the number of Warrant Shares
represented by this Warrant submitted for exercise is greater than the number of
Warrant Shares being acquired upon an exercise, then the Company shall as soon
as practicable and in no event later than three (3) Business Days after any
exercise and at its own expense, issue a new Warrant (in accordance with Section
5(d)) representing the right to purchase the number of Warrant Shares
purchasable immediately prior to such exercise under this Warrant, less the
number of Warrant Shares with respect to which this Warrant is exercised. No
fractional shares of Common Stock are to be issued upon the exercise of this
Warrant, but rather the number of shares of Common Stock to be issued shall be
rounded up to the nearest whole number. The Company shall pay any and all taxes,
including without limitation, all documentary stamp, transfer or similar taxes,
or other incidental expense that may be payable with respect to the issuance and
delivery of Warrant Shares upon exercise of this Warrant.

--------------------------------------------------------------------------------

                             1.2         Exercise Price. For purposes of this
Warrant, “Exercise Price” means US$0.45 per share, subject to adjustment as
provided herein.

                             1.3         Disputes. In the case of a dispute as
to the determination of the Exercise Price or the arithmetic calculation of the
Warrant Shares, the Company shall promptly issue to the Holder the number of
Warrant Shares that are not disputed and resolve such dispute in accordance with
Section 10.

                             1.4         No Fractional Shares or Scrip. No
fractional shares or scrip representing fractional shares shall be issued upon
the exercise of this Warrant. In lieu of any fractional share to which the
Holder would otherwise be entitled, the Company shall make a cash payment equal
to the fair market value of such fractional share.

                             1.5         Compliance with Securities Laws.

                                             (a)         The Holder of this
Warrant, by acceptance hereof, acknowledges that this Warrant and the Common
Stock to be issued upon exercise hereof are being acquired solely for the
Holder’s own account and not as a nominee for any other party; and for
investment, and that the Holder will not offer, sell or otherwise dispose of
this Warrant or any Common Stock to be issued upon exercise hereof except under
circumstances that will not result in a violation of the Securities Act or any
state securities laws. Upon exercise of this Warrant, the Holder shall, if
requested by the Company, confirm in writing, in a form satisfactory to the
Company, that the Common Stock so purchased are being acquired solely for the
Holder’s own account and not as a nominee for any other party, for investment,
and not with a view toward distribution or resale.

20

--------------------------------------------------------------------------------

                                             (b)         This Warrant and all
Common Stock issued upon exercise hereof unless registered under the Securities
Act shall be stamped or imprinted with a legend in substantially the following
form (in addition to any legend required by state securities laws):

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO
REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION. HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED HEREBY
MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT. THIS
CERTIFICATE MUST BE SURRENDERED TO THE COMPANY OR ITS TRANSFER AGENT AS A
CONDITION PRECEDENT TO THE SALE, PLEDGE, HYPOTHECATION OR ANY OTHER TRANSFER OF
ANY INTEREST IN ANY OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE.

             2.           ORGANIC CHANGE.

                             Any recapitalization, reorganization,
reclassification, consolidation, merger, sale of all or substantially all of the
Company’s assets to another Person or other transaction, in each case which is
effected in such a way that holders of Common Stock are entitled to receive
securities or assets with respect to or in exchange for Common Stock is referred
to herein as an “Organic Change.” Prior to the consummation of any (i) sale of
all or substantially all of the Company’s assets to an acquiring Person or (ii)
other Organic Change following which the Company is not a surviving entity, the
Company will secure from the Person purchasing such assets or the Person issuing
the securities or providing the assets in such Organic Change (in each case, the
“Acquiring Entity”) a written agreement to deliver to the Holder in exchange for
this Warrant, a security of the Acquiring Entity evidenced by a written
instrument substantially similar in form and substance to this Warrant and
reasonably satisfactory to the holder of this Warrant (including an adjusted
exercise price equal to the value for the Common Stock reflected by the terms of
such consolidation, merger or sale, and exercisable for a corresponding number
of shares of Common Stock acquirable and receivable upon exercise of this
Warrant (without regard to any limitations on the exercise of this Warrant), if
the value so reflected is less than the Exercise Price in effect immediately
prior to such consolidation, merger or sale). In the event that an Acquiring
Entity is directly or indirectly controlled by a company or entity whose common
stock or similar equity interest is listed, designated or quoted on a securities
exchange or trading market, the Holder may elect to treat such Person as the
Acquiring Entity for purposes of this Section 2. Notwithstanding the foregoing,
at the Holder’s option and request, the Acquiring Entity shall purchase the
Warrant from such Holder for a purchase price, payable in cash within five (5)
Business Days after such request (or, if later, on the effective date of the
Organic Change), equal to the value of the remaining unexercised portion of this
Warrant on the date of such request, which value shall be computed using the
Black-Scholes option pricing model with such assumptions and inputs as are
reasonably satisfactory to the Company. The terms of any agreement pursuant to
which a Organic Change is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this Section 2
and insuring that the Warrants (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to an Organic
Change. Prior to the consummation of any other Organic Change, the Company shall
make appropriate provision to insure that the Holder thereafter will have the
right to acquire and receive in lieu of or in addition to (as the case may be)
the shares of Common Stock immediately theretofore acquirable and receivable
upon the exercise of this Warrant (without regard to any limitations on the
exercise of this Warrant), such shares of stock, securities or assets that would
have been issued or payable in such Organic Change with respect to or in
exchange for the number of shares of Common Stock which would have been
acquirable and receivable upon the exercise of this Warrant as of the date of
such Organic Change (without regard to any limitations on the exercise of this
Warrant).

21

--------------------------------------------------------------------------------

                             If, prior to the exercise of this Warrant, the
Company shall have effected one or more stock split-ups, stock dividends or
other increases or reductions of the number of shares of its Common Stock
outstanding without receiving reasonable compensation therefor in money,
services, or property, the number of shares of Common Stock subject to this
Warrant shall, (i) if a net increase shall have been effected in the number of
outstanding shares of Common Stock, be proportionately increased, and the cash
consideration payable per share shall be proportionately reduced, and, (ii) if a
net reduction shall have been effected in the number of outstanding shares of
Common Stock, be proportionately reduced and the cash consideration payable per
share be proportionately increased.

             3.           NONCIRCUMVENTION. The Company hereby covenants and
agrees that the Company will not, by amendment of its Articles of Incorporation
or through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities, or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms of this
Warrant, and will at all times in good faith carry out all the provisions of
this Warrant and take all action as may be required to protect the rights of the
Holder.

             4.           WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as
otherwise specifically provided herein, the Holder, solely in such Person’s
capacity as a holder of this Warrant, shall not be entitled to vote or receive
dividends or be deemed the holder of shares of the Company for any purpose, nor
shall anything contained in this Warrant be construed to confer upon the Holder,
solely in such Person’s capacity as the Holder, any of the rights of a
shareholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Warrant Shares which such Person is then entitled
to receive upon the due exercise of this Warrant. In addition, nothing contained
in this Warrant shall be construed as imposing any liabilities on the Holder to
purchase any securities (upon exercise of this Warrant or otherwise) or as a
stockholder of the Company, whether such liabilities are asserted by the Company
or by creditors of the Company. Notwithstanding this Section 4, the Company will
provide the Holder with copies of the same notices and other information given
to the stockholders of the Company generally, contemporaneously with the giving
thereof to the stockholders.

             5.           REISSUANCE OF WARRANTS.

                             5.1         Transfer of Warrant. If this Warrant is
to be transferred, the Holder shall surrender this Warrant to the Company,
whereupon the Company will forthwith issue and deliver upon the order of the
Holder a new Warrant (in accordance with Section 5(d)), registered as the Holder
may request, representing the right to purchase the number of Warrant Shares
being transferred by the Holder and, if less then the total number of Warrant
Shares then underlying this Warrant is being transferred, a new Warrant (in
accordance with Section 5(d)) to the Holder representing the right to purchase
the number of Warrant Shares not being transferred.

22

--------------------------------------------------------------------------------

                             5.2         Lost, Stolen or Mutilated Warrant. Upon
receipt by the Company of evidence reasonably satisfactory to the Company of the
loss, theft, destruction or mutilation of this Warrant, and, in the case of
loss, theft or destruction, of any indemnification undertaking by the Holder to
the Company in customary form and, in the case of mutilation, upon surrender and
cancellation of this Warrant, the Company shall execute and deliver to the
Holder a new Warrant (in accordance with Section 5(d)) representing the right to
purchase the Warrant Shares then underlying this Warrant.

                             5.3         Warrant Exchangeable for Multiple
Warrants. This Warrant is exchangeable, upon the surrender hereof by the Holder
at the principal office of the Company, for a new Warrant or Warrants (in
accordance with Section 5(d)) representing in the aggregate the right to
purchase the number of Warrant Shares then underlying this Warrant, and each
such new Warrant will represent the right to purchase such portion of such
Warrant Shares as is designated by the Holder at the time of such surrender;
provided, however, that no Warrants for fractional shares of Common Stock shall
be given.

                             5.4         Issuance of New Warrants. Whenever the
Company is required to issue a new Warrant pursuant to the terms of this
Warrant, such new Warrant (i) shall be of like tenor with this Warrant, (ii)
shall represent, as indicated on the face of such new Warrant, the right to
purchase the Warrant Shares then underlying this Warrant (or in the case of a
new Warrant being issued pursuant to Section 5(a) or Section 5(c), the Warrant
Shares designated by the Holder which, when added to the number of shares of
Common Stock underlying the other new Warrants issued in connection with such
issuance, does not exceed the number of Warrant Shares then underlying this
Warrant), (iii) except for new warrants issued pursuant to section 5(a), shall
have an issuance date, as indicated on the face of such new Warrant, which is
the same as the Issuance Date, and (iv) shall have the same rights and
conditions as this Warrant.

             6.           NOTICES. All notices, demands or other communications
to be given or delivered under or by reason of the provisions of this Warrant
shall be in writing and shall be deemed to have been given when delivered
personally to the recipient, sent to the recipient by facsimile transmission,
sent to the recipient by email, sent to the recipient by reputable express
courier service (charges prepaid), or three (3) Business Days after being mailed
to the recipient by certified or registered mail, return receipt requested and
postage prepaid. Such notices, demands, and other communications will be sent to
the Holder at the address or number indicated on the records of the Company and
to the principal executive offices of the Company, or to such other address or
to the attention of such other person as the recipient party has specified by
prior written notice to the sending party.

             7.           AMENDMENT AND WAIVER. Except as otherwise provided
herein, the provisions of this Warrant may be amended and the Company may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company has obtained the written consent of the
holders of these Warrants representing at least a majority of the shares of
Common Stock obtainable upon exercise of these Warrants then outstanding;
provided, however, that the Company may reduce the Exercise Price or extend the
Expiration Date without the prior consent of the holders of these Warrants.

             8.           GOVERNING LAW; VENUE; WAIVER OF JURY TRAIL. ALL
QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION
OF THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK. THE COMPANY AND THE WARRANT HOLDER
HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN FOR THE
ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY OR THE WARRANT HOLDER
HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR
DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE
TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR THE WARRANT HOLDER, ANY
CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT,
OR THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA
REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY)
TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS WARRANT AND
AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS
AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY
ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. THE COMPANY AND THE
INVESTOR HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.

23

--------------------------------------------------------------------------------

             9.           CONSTRUCTION; HEADINGS. This Warrant shall be deemed
to be jointly drafted by the Company and the Holder and shall not be construed
against any person as the drafter hereof. The headings of this Warrant are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Warrant.

             10.         REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Warrant shall be cumulative and in
addition to all other remedies available under this Warrant at law or in equity
(including a decree of specific performance and/or other injunctive relief), and
nothing herein shall limit the right of the Holder to pursue actual damages for
any failure by the Company to comply with the terms of this Warrant. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the holder of this Warrant and that the remedy at law for
any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

             11.         TRANSFER. This Warrant may not be offered for sale,
sold, transferred or assigned without the consent of the Company.

             12.           CERTAIN DEFINITIONS. For purposes of this Warrant,
the following terms shall have the following meanings:

                             12.1         “Business Day” means any day except
Saturday, Sunday and any day which is a federal or Canadian legal holiday or a
day on which banking institutions in the State of New York or the Province of
British Columbia are authorized or required by law or other governmental action
to close.

                             12.2         “Common Stock” means (i) the Company’s
common stock, par value $0.001 per share, and (ii) any capital stock into which
such Common Stock shall have been changed or any capital stock resulting from a
reclassification of such Common Stock.

24

--------------------------------------------------------------------------------

                             12.3         “Expiration Date” means December 31,
2016, or, if such date falls on a day other than a Business Day or on which
trading does not take place on the Principal Market (a “Holiday”), the next date
that is not a Holiday.

                             12.4         “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and a government or any
department or agency thereof.

                             12.5         “Principal Market” means the principal
securities exchange or trading market on which the Common Stock is listed and
trades.

25

--------------------------------------------------------------------------------

             IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase
Common Stock to be duly executed as of the Issuance Date set out above.

WHITE MOUNTAIN TITANIUM CORPORATION

 

  By:       Name:     Title:


--------------------------------------------------------------------------------

EXHIBIT A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK

WHITE MOUNTAIN TITANIUM CORPORATION

             The undersigned holder hereby exercises the right to purchase
___________ of the shares of Common Stock (“Warrant Shares”) of White Mountain
Titanium Corporation, a Nevada corporation (the “Company”), evidenced by the
attached Warrant to Purchase Common Stock (the “Warrant”). Capitalized terms
used herein and not otherwise defined shall have the respective meanings set
forth in the Warrant.

             1. Payment of Exercise Price. The holder shall pay the Aggregate
Exercise Price in the sum of $___________________ to the Company in accordance
with the terms of the Warrant.

             2. Accredited Investor. The holder is an “accredited investor” as
defined in Rule 501(c) under the Securities Act.

             3. Delivery of Warrant Shares. The Company shall deliver to the
holder __________ Warrant Shares in accordance with the terms of the Warrant.

             4. Delivery of Warrant. The Holder shall deliver the original
Warrant to the Company within five (5) Business Days from the date hereof.

             [5. The Holder hereby represents that contemporaneous with the
delivery of this exercise notice, that the Holder has sold __________ Warrant
Shares and hereby represents that it has complied with the prospectus delivery
requirements of the Securities Act as applicable in connection with such sale.]3

Date: __________________, ______


 

Name of Registered Holder  


By:       Name:     Title:  

________________________________
             3 Add only if a contemporaneous sale has occurred pursuant to a
Registration Statement


27

--------------------------------------------------------------------------------

EXHIBIT B

SECOND TRANCHE WARRANT

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO
REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION. HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED HEREBY
MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT. THIS
CERTIFICATE MUST BE SURRENDERED TO THE COMPANY OR ITS TRANSFER AGENT AS A
CONDITION PRECEDENT TO THE SALE, PLEDGE, HYPOTHECATION OR ANY OTHER TRANSFER OF
ANY INTEREST IN ANY OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE.

WHITE MOUNTAIN TITANIUM CORPORATION

SECOND TRANCHE WARRANT TO PURCHASE COMMON STOCK

Warrant No.: W-____
Number of Shares: _________________
Date of Issuance: ___________________, 201____ (the “Issuance Date”)


             White Mountain Titanium Corporation, a Nevada corporation (the
“Company”), hereby certifies that, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, ____________________,
the registered holder hereof or its permitted assigns (the “Holder”), is
entitled, subject to the terms set forth below, to purchase from the Company, at
the Exercise Price (as defined below) then in effect, upon surrender of this
Warrant to Purchase Common Stock (including all Warrants to Purchase Common
Stock issued in exchange, transfer or replacement hereof, the “Warrant”), at any
time or times on or after the date hereof, but not after 11:59 P.M., New York
Time, on the Expiration Date (as defined below),
_______________________(_________) fully paid nonassessable shares of Common
Stock (as defined below) (the “Warrant Shares”). Except as otherwise defined
herein, capitalized terms in this Warrant shall have the meanings set forth in
Section 12. This Warrant is one of the Second Tranche Warrants issued pursuant
to the Binding Memorandum of Understanding dated November ___, 2013, between the
Company and Grand Agriculture Investment Limited.

             1.           EXERCISE OF WARRANT.

                             1.1         Mechanics of Exercise. Subject to the
terms and conditions hereof, this Warrant may be exercised by the Holder on any
day, in whole or in part, by (i) delivery of a written notice, in the form
attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election
to exercise this Warrant and (ii) payment to the Company of an amount equal to
the applicable Exercise Price multiplied by the number of Warrant Shares as to
which this Warrant is being exercised (the “Aggregate Exercise Price”) in cash
or wire transfer of immediately available funds. The Holder shall not be
required to deliver the original Warrant in order to effect an exercise
hereunder; provided, however, that the Holder shall covenant in the Exercise
Notice, that it will deliver the original Warrant to the Company within five (5)
Business Days of such exercise. Execution and delivery of the Exercise Notice
with respect to less than all of the Warrant Shares shall have the same effect
as cancellation of the original Warrant and issuance of a new Warrant evidencing
the right to purchase the remaining number of Warrant Shares. On or before the
first Business Day following the date on which the Company has received each of
the Exercise Notice and the Aggregate Exercise Price (the “Exercise Delivery
Documents”), the Company shall transmit by facsimile an acknowledgment of
confirmation of receipt of the Exercise Delivery Documents to the Holder and the
Company’s transfer agent (the “Transfer Agent”). On or before the third Business
Day following the date on which the Company has received all of the Exercise
Delivery Documents (the “Share Delivery Date”), the Company shall (X) provided
that the Transfer Agent is participating in The Depository Trust Company (“DTC”)
Fast Automated Securities Transfer Program, upon the request of the Holder,
credit such aggregate number of shares of Common Stock to which the Holder is
entitled pursuant to such exercise to the Holder’s or its designee’s balance
account with DTC through its Deposit Withdrawal Agent Commission system, or (Y)
if the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, issue and dispatch by overnight courier to the address as
specified in the Exercise Notice, a certificate, registered in the name of the
Holder or its designee, for the number of shares of Common Stock to which the
Holder is entitled pursuant to such exercise. Upon delivery of the Exercise
Notice and Aggregate Exercise Price referred to in clause (ii)(A) above the
Holder shall be deemed for all corporate purposes to have become the holder of
record of the Warrant Shares with respect to which this Warrant has been
exercised, irrespective of the date of delivery of the certificates evidencing
such Warrant Shares. If this Warrant is submitted in connection with any
exercise pursuant to this Section 1(a) and the number of Warrant Shares
represented by this Warrant submitted for exercise is greater than the number of
Warrant Shares being acquired upon an exercise, then the Company shall as soon
as practicable and in no event later than three (3) Business Days after any
exercise and at its own expense, issue a new Warrant (in accordance with Section
5(d)) representing the right to purchase the number of Warrant Shares
purchasable immediately prior to such exercise under this Warrant, less the
number of Warrant Shares with respect to which this Warrant is exercised. No
fractional shares of Common Stock are to be issued upon the exercise of this
Warrant, but rather the number of shares of Common Stock to be issued shall be
rounded up to the nearest whole number. The Company shall pay any and all taxes,
including without limitation, all documentary stamp, transfer or similar taxes,
or other incidental expense that may be payable with respect to the issuance and
delivery of Warrant Shares upon exercise of this Warrant.

--------------------------------------------------------------------------------

                             1.2         Exercise Price. For purposes of this
Warrant, “Exercise Price” means US$0.55 per share, subject to adjustment as
provided herein.

                             1.3         Disputes. In the case of a dispute as
to the determination of the Exercise Price or the arithmetic calculation of the
Warrant Shares, the Company shall promptly issue to the Holder the number of
Warrant Shares that are not disputed and resolve such dispute in accordance with
Section 10.

                             1.4         No Fractional Shares or Scrip. No
fractional shares or scrip representing fractional shares shall be issued upon
the exercise of this Warrant. In lieu of any fractional share to which the
Holder would otherwise be entitled, the Company shall make a cash payment equal
to the fair market value of such fractional share.

                             1.5           Compliance with Securities Laws.

                             (a)         The Holder of this Warrant, by
acceptance hereof, acknowledges that this Warrant and the Common Stock to be
issued upon exercise hereof are being acquired solely for the Holder’s own
account and not as a nominee for any other party; and for investment, and that
the Holder will not offer, sell or otherwise dispose of this Warrant or any
Common Stock to be issued upon exercise hereof except under circumstances that
will not result in a violation of the Securities Act or any state securities
laws. Upon exercise of this Warrant, the Holder shall, if requested by the
Company, confirm in writing, in a form satisfactory to the Company, that the
Common Stock so purchased are being acquired solely for the Holder’s own account
and not as a nominee for any other party, for investment, and not with a view
toward distribution or resale.

29

--------------------------------------------------------------------------------

                                     (b)         This Warrant and all Common
Stock issued upon exercise hereof unless registered under the Securities Act
shall be stamped or imprinted with a legend in substantially the following form
(in addition to any legend required by state securities laws):

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO
REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION. HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED HEREBY
MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT. THIS
CERTIFICATE MUST BE SURRENDERED TO THE COMPANY OR ITS TRANSFER AGENT AS A
CONDITION PRECEDENT TO THE SALE, PLEDGE, HYPOTHECATION OR ANY OTHER TRANSFER OF
ANY INTEREST IN ANY OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE.

             2.         ORGANIC CHANGE.

                          Any recapitalization, reorganization,
reclassification, consolidation, merger, sale of all or substantially all of the
Company’s assets to another Person or other transaction, in each case which is
effected in such a way that holders of Common Stock are entitled to receive
securities or assets with respect to or in exchange for Common Stock is referred
to herein as an “Organic Change.” Prior to the consummation of any (i) sale of
all or substantially all of the Company’s assets to an acquiring Person or (ii)
other Organic Change following which the Company is not a surviving entity, the
Company will secure from the Person purchasing such assets or the Person issuing
the securities or providing the assets in such Organic Change (in each case, the
“Acquiring Entity”) a written agreement to deliver to the Holder in exchange for
this Warrant, a security of the Acquiring Entity evidenced by a written
instrument substantially similar in form and substance to this Warrant and
reasonably satisfactory to the holder of this Warrant (including an adjusted
exercise price equal to the value for the Common Stock reflected by the terms of
such consolidation, merger or sale, and exercisable for a corresponding number
of shares of Common Stock acquirable and receivable upon exercise of this
Warrant (without regard to any limitations on the exercise of this Warrant), if
the value so reflected is less than the Exercise Price in effect immediately
prior to such consolidation, merger or sale). In the event that an Acquiring
Entity is directly or indirectly controlled by a company or entity whose common
stock or similar equity interest is listed, designated or quoted on a securities
exchange or trading market, the Holder may elect to treat such Person as the
Acquiring Entity for purposes of this Section 2. Notwithstanding the foregoing,
at the Holder’s option and request, the Acquiring Entity shall purchase the
Warrant from such Holder for a purchase price, payable in cash within five (5)
Business Days after such request (or, if later, on the effective date of the
Organic Change), equal to the value of the remaining unexercised portion of this
Warrant on the date of such request, which value shall be computed using the
Black-Scholes option pricing model with such assumptions and inputs as are
reasonably satisfactory to the Company. The terms of any agreement pursuant to
which a Organic Change is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this Section 2
and insuring that the Warrants (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to an Organic
Change. Prior to the consummation of any other Organic Change, the Company shall
make appropriate provision to insure that the Holder thereafter will have the
right to acquire and receive in lieu of or in addition to (as the case may be)
the shares of Common Stock immediately theretofore acquirable and receivable
upon the exercise of this Warrant (without regard to any limitations on the
exercise of this Warrant), such shares of stock, securities or assets that would
have been issued or payable in such Organic Change with respect to or in
exchange for the number of shares of Common Stock which would have been
acquirable and receivable upon the exercise of this Warrant as of the date of
such Organic Change (without regard to any limitations on the exercise of this
Warrant).

30

--------------------------------------------------------------------------------

                             If, prior to the exercise of this Warrant, the
Company shall have effected one or more stock split-ups, stock dividends or
other increases or reductions of the number of shares of its Common Stock
outstanding without receiving reasonable compensation therefor in money,
services, or property, the number of shares of Common Stock subject to this
Warrant shall, (i) if a net increase shall have been effected in the number of
outstanding shares of Common Stock, be proportionately increased, and the cash
consideration payable per share shall be proportionately reduced, and, (ii) if a
net reduction shall have been effected in the number of outstanding shares of
Common Stock, be proportionately reduced and the cash consideration payable per
share be proportionately increased.

             3.         NONCIRCUMVENTION. The Company hereby covenants and
agrees that the Company will not, by amendment of its Articles of Incorporation
or through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities, or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms of this
Warrant, and will at all times in good faith carry out all the provisions of
this Warrant and take all action as may be required to protect the rights of the
Holder.

             4.           WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as
otherwise specifically provided herein, the Holder, solely in such Person’s
capacity as a holder of this Warrant, shall not be entitled to vote or receive
dividends or be deemed the holder of shares of the Company for any purpose, nor
shall anything contained in this Warrant be construed to confer upon the Holder,
solely in such Person’s capacity as the Holder, any of the rights of a
shareholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Warrant Shares which such Person is then entitled
to receive upon the due exercise of this Warrant. In addition, nothing contained
in this Warrant shall be construed as imposing any liabilities on the Holder to
purchase any securities (upon exercise of this Warrant or otherwise) or as a
stockholder of the Company, whether such liabilities are asserted by the Company
or by creditors of the Company. Notwithstanding this Section 4, the Company will
provide the Holder with copies of the same notices and other information given
to the stockholders of the Company generally, contemporaneously with the giving
thereof to the stockholders.

             5.           REISSUANCE OF WARRANTS.

                             5.1         Transfer of Warrant. If this Warrant is
to be transferred, the Holder shall surrender this Warrant to the Company,
whereupon the Company will forthwith issue and deliver upon the order of the
Holder a new Warrant (in accordance with Section 5(d)), registered as the Holder
may request, representing the right to purchase the number of Warrant Shares
being transferred by the Holder and, if less then the total number of Warrant
Shares then underlying this Warrant is being transferred, a new Warrant (in
accordance with Section 5(d)) to the Holder representing the right to purchase
the number of Warrant Shares not being transferred.

31

--------------------------------------------------------------------------------

                             5.2         Lost, Stolen or Mutilated Warrant. Upon
receipt by the Company of evidence reasonably satisfactory to the Company of the
loss, theft, destruction or mutilation of this Warrant, and, in the case of
loss, theft or destruction, of any indemnification undertaking by the Holder to
the Company in customary form and, in the case of mutilation, upon surrender and
cancellation of this Warrant, the Company shall execute and deliver to the
Holder a new Warrant (in accordance with Section 5(d)) representing the right to
purchase the Warrant Shares then underlying this Warrant.

                             5.3         Warrant Exchangeable for Multiple
Warrants. This Warrant is exchangeable, upon the surrender hereof by the Holder
at the principal office of the Company, for a new Warrant or Warrants (in
accordance with Section 5(d)) representing in the aggregate the right to
purchase the number of Warrant Shares then underlying this Warrant, and each
such new Warrant will represent the right to purchase such portion of such
Warrant Shares as is designated by the Holder at the time of such surrender;
provided, however, that no Warrants for fractional shares of Common Stock shall
be given.

                             5.4         Issuance of New Warrants. Whenever the
Company is required to issue a new Warrant pursuant to the terms of this
Warrant, such new Warrant (i) shall be of like tenor with this Warrant, (ii)
shall represent, as indicated on the face of such new Warrant, the right to
purchase the Warrant Shares then underlying this Warrant (or in the case of a
new Warrant being issued pursuant to Section 5(a) or Section 5(c), the Warrant
Shares designated by the Holder which, when added to the number of shares of
Common Stock underlying the other new Warrants issued in connection with such
issuance, does not exceed the number of Warrant Shares then underlying this
Warrant), (iii) except for new warrants issued pursuant to section 5(a), shall
have an issuance date, as indicated on the face of such new Warrant, which is
the same as the Issuance Date, and (iv) shall have the same rights and
conditions as this Warrant.

             6.           NOTICES. All notices, demands or other communications
to be given or delivered under or by reason of the provisions of this Warrant
shall be in writing and shall be deemed to have been given when delivered
personally to the recipient, sent to the recipient by facsimile transmission,
sent to the recipient by email, sent to the recipient by reputable express
courier service (charges prepaid), or three (3) Business Days after being mailed
to the recipient by certified or registered mail, return receipt requested and
postage prepaid. Such notices, demands, and other communications will be sent to
the Holder at the address or number indicated on the records of the Company and
to the principal executive offices of the Company, or to such other address or
to the attention of such other person as the recipient party has specified by
prior written notice to the sending party.

             7.           AMENDMENT AND WAIVER. Except as otherwise provided
herein, the provisions of this Warrant may be amended and the Company may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company has obtained the written consent of the
holders of these Warrants representing at least a majority of the shares of
Common Stock obtainable upon exercise of these Warrants then outstanding;
provided, however, that the Company may reduce the Exercise Price or extend the
Expiration Date without the prior consent of the holders of these Warrants.

             8.           GOVERNING LAW; VENUE; WAIVER OF JURY TRAIL. ALL
QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION
OF THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK. THE COMPANY AND THE WARRANT HOLDER
HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN FOR THE
ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY OR THE WARRANT HOLDER
HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR
DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE
TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR THE WARRANT HOLDER, ANY
CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT,
OR THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA
REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY)
TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS WARRANT AND
AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS
AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY
ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. THE COMPANY AND THE
INVESTOR HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.

32

--------------------------------------------------------------------------------

             9.           CONSTRUCTION; HEADINGS. This Warrant shall be deemed
to be jointly drafted by the Company and the Holder and shall not be construed
against any person as the drafter hereof. The headings of this Warrant are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Warrant.

             10.         REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF.

The remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant at law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the right of the Holder to pursue actual damages for any
failure by the Company to comply with the terms of this Warrant. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the holder of this Warrant and that the remedy at law for
any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

             11.         TRANSFER. This Warrant may not be offered for sale,
sold, transferred or assigned without the consent of the Company.

             12.         CERTAIN DEFINITIONS. For purposes of this Warrant, the
following terms shall have the following meanings:

                             12.1         “Business Day” means any day except
Saturday, Sunday and any day which is a federal or Canadian legal holiday or a
day on which banking institutions in the State of New York or the Province of
British Columbia are authorized or required by law or other governmental action
to close.

                             12.2         “Common Stock” means (i) the Company’s
common stock, par value $0.001 per share, and (ii) any capital stock into which
such Common Stock shall have been changed or any capital stock resulting from a
reclassification of such Common Stock.

33

--------------------------------------------------------------------------------

                             12.3         “Expiration Date” means December 31,
2017, or, if such date falls on a day other than a Business Day or on which
trading does not take place on the Principal Market (a “Holiday”), the next date
that is not a Holiday.

                             12.4         “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and a government or any
department or agency thereof.

                             12.5         “Principal Market” means the principal
securities exchange or trading market on which the Common Stock is listed and
trades.

34

--------------------------------------------------------------------------------

             IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase
Common Stock to be duly executed as of the Issuance Date set out above.

WHITE MOUNTAIN TITANIUM CORPORATION

 

  BY:       Name:     Title:


--------------------------------------------------------------------------------

EXHIBIT A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK

WHITE MOUNTAIN TITANIUM CORPORATION

             The undersigned holder hereby exercises the right to purchase
___________ of the shares of Common Stock (“Warrant Shares”) of White Mountain
Titanium Corporation, a Nevada corporation (the “Company”), evidenced by the
attached Warrant to Purchase Common Stock (the “Warrant”). Capitalized terms
used herein and not otherwise defined shall have the respective meanings set
forth in the Warrant.

             1. Payment of Exercise Price. The holder shall pay the Aggregate
Exercise Price in the sum of $___________________ to the Company in accordance
with the terms of the Warrant.

             2. Accredited Investor. The holder is an “accredited investor” as
defined in Rule 501(c) under the Securities Act.

             3. Delivery of Warrant Shares. The Company shall deliver to the
holder __________ Warrant Shares in accordance with the terms of the Warrant.

             4. Delivery of Warrant. The Holder shall deliver the original
Warrant to the Company within five (5) Business Days from the date hereof.

             [5. The Holder hereby represents that contemporaneous with the
delivery of this exercise notice, that the Holder has sold __________ Warrant
Shares and hereby represents that it has complied with the prospectus delivery
requirements of the Securities Act as applicable in connection with such sale.]4

Date: __________________, ______


 

Name of Registered Holder  


By:       Name:     Title:  

______________________________________________
             4 Add only if a contemporaneous sale has occurred pursuant to a
Registration Statement


36

--------------------------------------------------------------------------------

EXHIBIT C

REPRESENTATION FORM

             This Representation Form is furnished by the undersigned (the
“Investor”) in connection with the Binding Memorandum of Understanding dated
November ___, 2013 (the “MOU”), between White Mountain Titanium Corporation, a
Nevada corporation (the “Company”), and Grand Agriculture Investment Limited, a
company formed in Hong Kong, and the sale of First and/or Second Tranche Units
as provided therein and consisting of the First and Second Tranche Shares and
Warrants and Warrant Shares (collectively the “Securities”) in a non-public
offering of the Securities (the “Offering”). The Investor has agreed to purchase
_____________________ [First Tranche/Second Tranche] Units for gross proceeds of
US$__________________, which funds have been tendered to the Company. This
transaction is intended to comply with Section 4(a)(2), and/or Section 4(a)(5)
of the Securities Act of 1933, as amended (the “Securities Act”), Rule 506 of
Regulation D promulgated by the Securities and Exchange Commission (the “SEC”)
under the Securities Act, and/or Regulation S promulgated by the SEC under the
Securities Act. Capitalized terms in this Representation Form not otherwise
defined shall have the same meaning as in the MOU. In connection with the
Offering, the undersigned represents and warrants to the Company as set forth
below.

             12.1 Restricted Securities. The Investor has been advised and
acknowledges that: (i) neither the First or Second Tranche Units nor the Warrant
Shares have been, and when issued, will not be, registered under the Securities
Act, the securities laws of any state of the United States or the securities
laws of any other country or jurisdiction; (ii) it is a condition to the
availability of the Regulation S “safe harbor” that the Units not be offered or
sold in the United States or to a U.S. Person until the expiration of a period
of six months following the Second Closing Date (the “Restricted Period”); and
(iii) notwithstanding the foregoing, prior to the expiration of Restricted
Period, the Securities may be offered and sold by the Investor only if such
offer and sale is made in compliance with the terms of the MOU and either: (i)
if the offer or sale is within the United States or to or for the account of a
U.S. Person, the Securities are offered and sold pursuant to an effective
registration statement or pursuant to Rule 144 under the Securities Act or
pursuant to an exemption from the registration requirements of the Securities
Act; or (ii) the offer and sale is outside the United States and to other than a
U.S. Person.

             12.2 Investment Intent. The Investor is acquiring the First and
Second Tranche Units for his, her or its own account for investment purposes
only and not with a view to or for distributing or reselling the securities. The
Investor does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the First or Second Tranche Units or the
Warrant Shares.

             12.3 Investor Status. At the time the Investor was offered the
First and Second Tranche Units, he, she or it was, and at the date hereof it is,
an “accredited investor” as defined in Rule 501(a) under the Securities Act.

             12.4 Information. The Investor has been furnished (i) with all
requested materials relating to the business, finances, and operations of the
Company; (ii) with information deemed material to making an informed investment
decision; and (iii) with additional requested information necessary to verify
the accuracy of any documents furnished to it by the Company. The Investor have
been afforded the opportunity to ask questions of the Company and its management
and to receive answers concerning the terms and conditions of the Offering.

--------------------------------------------------------------------------------

             12.5 Documents. The Investor have had access on the Commission
website (www.sec.gov) to the SEC Reports, including the exhibits thereto. The
Investor has relied upon the information contained therein and has not been
furnished any other material documents, literature, memorandum, or prospectus.

             12.6 Knowledge and Experience in Business and Financial Matters.
The Investor, or if the Investor is an entity, the persons representing the
Investor, has such knowledge and experience in business and financial matters
that he or she is capable of evaluating the risks of the prospective investment.
The financial capacity of the Investor is of such proportion that the total cost
of his, her or its commitment in the First and Second Tranche Units would not be
material when compared with his, her or its total financial capacity.

             12.7 No Directed Selling Efforts. The Investor has not engaged, nor
is he, she or it aware that any party has engaged, and the Investor will not
engage or cause any third party to engage, in any directed selling efforts5 (as
such term is defined in Regulation S) in the United States with respect to the
First or Second Tranche Units or the Warrant Shares.

             12.8 Non-U.S. Person Status. The Investor: (i) is domiciled and has
its principal place of business outside the United States; (ii) is not a U.S.
Person and is not acquiring the First or Second Tranche Units or the Warrant
Shares for the account or benefit of any U.S. Person; and (iii) at the time of
the purchase of the Securities, the Investor or persons acting on his, her or
its behalf in connection therewith will be located outside the United States.

             12.9 Not a Distributor. The Investor is not a distributor6 (as
defined in Regulation S) or a dealer (as defined in the Securities Act).

             12.10 Transfer Limitations. The Investor acknowledges that the
Company shall make a notation in its stock books regarding the restrictions on
transfer set forth in the MOU and shall transfer the Unit Shares, the Warrants
and the Warrant Shares on the books of the Company only to the extent consistent
therewith. In particular, the Investor acknowledges that the Company shall
refuse to register any transfer of the Unit Shares, the Warrants or the Warrant
Shares not made in accordance with the provisions of Regulation S, pursuant to
registration under the Securities Act or pursuant to an available exemption from
registration.

             12.11 Restrictive Legend. The Investor understands and agrees that
each certificate held by it representing the Unit Shares, the Warrants and the
Warrant Shares or any other securities issued in respect of the First and Second
Tranche Units or Warrants shall bear substantially the following legend:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, EXERCISED, PLEDGED OR HYPOTHECATED EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT,
PURSUANT TO

________________________________________________
5 In general, “directed selling efforts” means any activity undertaken for the
purpose, or that could reasonably be expected to have the effect, of
conditioning the market in the United States for the securities of the issuer.
Such activity includes placing an advertisement in a publication “with a general
circulation in the United States” that refers to the offering of the securities
being made in reliance upon this Regulation S.
6 “Distributor” means any underwriter, dealer, or other person who participates,
pursuant to a contractual arrangement, in the distribution of the securities.

38

--------------------------------------------------------------------------------

REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION. HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED HEREBY
MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT. THIS
CERTIFICATE MUST BE SURRENDERED TO THE COMPANY OR ITS TRANSFER AGENT AS A
CONDITION PRECEDENT TO THE SALE, PLEDGE, HYPOTHECATION OR ANY OTHER TRANSFER OF
ANY INTEREST IN ANY OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE.

             12.12 Compliance with Local Jurisdiction Laws. The Investor has
satisfied as to the full observance of the laws of his, her or its jurisdiction
in connection with this transaction, including: (i) the legal requirements
within its jurisdiction for the purchase of the First and Second Tranche Units
or the Warrant Shares, (ii) any foreign exchange restrictions applicable to such
purchases, (iii) any governmental or other consents that may need to be obtained
and (iv) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale or transfer of such securities. The
Investor’s subscription and payment for, and its continued beneficial ownership
of, these securities will not violate any applicable securities or other laws of
his, her or its jurisdiction.

             12.13 Compliance with MOU. The Investor agrees to abide by and be
bound by all applicable terms and conditions of the MOU, a copy of which is
attached hereto and incorporated herein.

             IN WITNESS WHEREOF, the undersigned has executed this
Representation Form this ____ day of ___________________ 201____.

             If the undersigned is an INDIVIDUAL, complete the following:

 

Print Name of Individual   Signature of Individual

             If the undersigned is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY
COMPANY, TRUST, or other entity, complete the following:

             NOTE: By signing below, the individual executing this
Representation Form on behalf of the undersigned entity represents and warrants
to the Company that (i) the entity is duly authorized to enter into this
Representation Form; (ii) he or she is duly authorized to represent the entity
in this transaction involving the issuance of the Securities; and (iii) he or
she is duly authorized to execute this Representation Form on behalf of the
entity.

Type or print the exact name of the Partnership, Corporation, Limited Liability
Company, Trust, or other entity

39

--------------------------------------------------------------------------------


Type or print name of the individual   Signature of the individual signing
signing on behalf of the partnership,   on behalf of the partnership,
corporation, corporation, limited liability   limited liability company, trust
or other company, trust or other entity   entity

40

--------------------------------------------------------------------------------